—In an action to recover damages for legal malpractice, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (DeMaro, J.), entered September 19, 2001, which, upon granting the defendant’s oral motion at trial to dismiss the complaint on the grounds of res judicata and collateral estoppel, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the legal malpractice action was barred by the defendant attorney’s successful prosecution of a prior action to recover fees for the same legal services that the plaintiff alleges were negligently performed (see Pirog v Ingber, 203 AD2d 348 [1994]; John Grace & Co. v Tunstead, Schechter & Torre, 186 AD2d 15 [1992]). Accordingly, the Supreme Court properly dismissed the complaint. Feuerstein, J.P., Smith, Krausman and Cozier, JJ., concur.